Citation Nr: 0515234	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fractured mandible.  

(The issues of whether the veteran filed a timely appeal with 
a November 1994 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a mental disorder; whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a mental disorder; and whether new and 
material evidence has been submitted to change a prior 
determination of willful misconduct for injuries incurred in 
August 1978, were addressed in a separate decision of the 
Board issued in January 2005 under docket number 96-40 365).  

(The issues of entitlement to service connection for multiple 
disabilities incurred as a result of injuries sustained in 
August 1978 will be addressed in a separate decision of the 
Board under docket number 03-32 327A).  





REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied a 
compensable rating for residuals of a fractured mandible.  

In July 2003, the Board remanded the issue for additional 
development and to schedule the veteran for a videoconference 
hearing before a Veterans Law Judge after his clarification 
for such hearing was received in May 2003.  In a 
November 2003 letter, the veteran was informed that he had 
been scheduled for a videoconference hearing with a Veterans 
Law Judge in February 2004.  In a notice received in November 
2003, the veteran declined the videoconference hearing and 
indicated that he preferred to wait for a future visit by a 
Veterans Law Judge to the RO.  Subsequently, in January 2004, 
he indicated that he wanted a hearing before a Veterans Law 
Judge at the Central Office in Washington, DC.  By a letter 
dated in February 2004, the veteran was informed that he had 
been scheduled for a hearing before a Veterans Law Judge in 
Washington DC in April 2004.  In a March 2004 letter, he was 
informed that the hearing had been rescheduled to June 2004.  
Two days prior to the scheduled hearing date, the veteran 
canceled the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the July 2003 Remand, the Board noted that the Veterans 
Claims Assistance Act of 2000 (VCAA) had been signed into law 
while the veteran's claim was pending.  Consequently, the 
Board directed the RO to take appropriate action to comply 
with the notice and duty to assist provisions of 38 U.S.C.A. 
§ 5103(a), (b) (West 2004) as required by Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  However, a review of 
the file reveals that the veteran has not yet been afforded 
complete VCAA notice.  Therefore, a remand of this issue is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The RO should send the veteran a 
letter containing all VCAA notice 
obligations pertaining to the claim for 
entitlement to an increased rating for 
residuals of a fractured mandible in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
38 C.F.R. § 3.159.  Specifically, the 
veteran should be informed of the 
information and evidence required to 
substantiate the claim for an increased 
rating, and advised of the division of 
responsibilities between him and VA in 
obtaining evidence in support of the 
claim.  He should also be requested to 
send any evidence in his possession, 
pertinent to the appeal, to VA.  

2.  After the above has been 
accomplished, the RO should readjudicate 
the claim for entitlement to an increased 
(compensable) rating for residuals of a 
fractured mandible.  If the determination 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


